J-S29021-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

DAVID EUGENE NARAD

                            Appellant                  No. 1330 WDA 2014


                   Appeal from the PCRA Order July 9, 2014
            In the Court of Common Pleas of Westmoreland County
              Criminal Division at No(s): CP-65-CR-0004077-2008


BEFORE: PANELLA, J., MUNDY, J., and STRASSBURGER, J.*

JUDGMENT ORDER BY MUNDY, J.:                               FILED MAY 20, 2015

        Appellant, David Eugene Narad, appeals pro se1 from the July 9, 2014

order, dismissing his petition for relief filed pursuant to the Post Conviction

Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546.          After careful review, we

dismiss this appeal.

        Generally, appellate briefs are required to conform to the Rules of

Appellate Procedure.        See Pa.R.A.P. 2101.   “This Court may … dismiss an

appeal if the appellant fails to conform to the requirements set forth in the

Pennsylvania Rules of Appellate Procedure.” In re Ullman, 995 A.2d 1207,
____________________________________________
*
    Retired Senior Judge assigned to the Superior Court.
1
  Although this was Appellant’s first PCRA petition and the PCRA court
appointed counsel, counsel was permitted to withdraw pursuant to
Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc), and their progeny.
J-S29021-15


1211 (Pa. Super. 2010) (citation omitted), appeal denied, 20 A.3d 489 (Pa.

2011). Further, while this Court will construe pro se materials liberally, “pro

se status confers no special benefit on an appellant.” Id. at 1211-1212.

      In this case, Appellant’s brief is woefully deficient. At the outset, we

note that Appellant’s brief does not contain a copy of the order in question, a

separate statement of the case, a statement of the questions presented, a

summary of the argument, or a conclusion stating the relief sought, all of

which are required by the Rules of Appellate Procedure.        See generally

Pa.R.A.P. 2111(a), 2116, 2117, 2118. We further estimate that Appellant’s

argument consists of approximately 200 handwritten pages, containing

various reproductions of portions of the record, with very few citations to

legal authority throughout the same, making it extremely difficult for this

Court to discern the arguments Appellant wishes to raise on appeal.         We

further note that Rule 2135 requires a party to file a certificate of compliance

to show that the brief complies with the 14,000 word limit for opening briefs,

when said brief exceeds 30 pages.      Id. at 2135(a)(1).    Appellant has not

included such a certificate.

      Based on the foregoing, we conclude the defects in Appellant’s brief

are substantial and preclude this Court from engaging in meaningful

appellate review. Accordingly, we elect to exercise our discretion pursuant

to Rule 2101, and dismiss this appeal.

      Appeal dismissed.


                                     -2-
J-S29021-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/20/2015




                          -3-